59 F.3d 170NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Kenneth D. ALLEN, Plaintiff-Appellant,v.CITY OF MEMPHIS; et al., Defendants-Appellees.
No. 94-5591.
United States Court of Appeals, Sixth Circuit.
June 20, 1995.

Before:  JONES and NORRIS, Circuit Judges; DOWD, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Kenneth D. Allen, instituted this action against the City of Memphis and several of its employees after he was dismissed from his job with the fire department on the ground that he left his duty station without permission.  Plaintiff contended that he was the victim of racial discrimination.  The district court granted summary judgment to defendants.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendants.


3
We need not pass on plaintiff's contention that the district court erred in concluding that he had failed to make out a prima facie case under Title VII of the Civil Rights Act of 1964.  Although the district court characterized its holding in these terms, the court's analysis clearly shows that, at a minimum, plaintiff failed to meet his burden under Federal Rule of Civil Procedure 56(e) to set forth specific facts showing there was a genuine issue of material fact concerning whether the stated reason for his termination was pretextural.


4
In addition to challenging the legal basis of the summary judgment order, plaintiff contends that the district court abused its discretion in denying his requests for additional discovery time pursuant to Federal Rule of Civil Procedure 56(f), and for discovery of certain documents.  The record contains ample support for the court's discovery rulings, however.  Accordingly, we hold that no abuse of discretion occurred.


5
The judgment of the district court is affirmed.



*
 The Honorable David D. Dowd, Jr., United States District Judge for the Northern District of Ohio, sitting by designation